DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/29/2020 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 6-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, states “and the edge portion which is thinnest in the direction orthogonal to the planar view”; it is unclear as to what “thinnest in the direction orthogonal to the planar view” is applicant referring to the material being thinner in that area or is the width smaller? Clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 6, 7, 9-10, 21-23, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Laforcade (US 2003/0010350) in view of Mignon (US 1,498,470).
De Laforcade discloses a cosmetic container that comprises a body (104) housing a cosmetic product (108) therein and a lid (102) openably engaged with the body, and that can be held with one hand of a user, wherein the cosmetic container is formed in an oval shape in a planar view, and a shape of the cosmetic container viewed in a direction orthogonal to the planar view is formed in an approximately elliptical shape having a flat surface portion (see Figure 3). De Laforcade does not disclose the hinge portion being located on the pointed end side and the mirror having an oval shape.
Mignon discloses a cosmetic case having the hinge (19) located at the pointed end side of an elliptical shape and having a mirror that is oval shape matching the lid.  It would have been obvious to one having ordinary skill in the art before the effective filing date to have the hinge portion be located on the pointed end side and the latch portion on the blunt end side, since it has been held that rearranging parts of an invention involves only routine skill in the art and it is known in the art to have the hinge be located on the pointed end side as taught by Mignon.  In re Japikse, 86 UPSQ 70. It further would have been an obvious matter of design choice to have the mirror be oval shaped, since applicant has not disclosed that the shape of the mirror solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with a rectangular shape, and further Mignon teaches that having a mirror shaped to match the lid is well within the scope of one skill in the art.
The combination of De Laforcade and Mignon disclose the claimed invention except for a ratio al (D1/L1) is not less than 0.75 and not more than 0.85, a ratio a2 (L3/L1) is not less than 0.05 and not more than 0.07, a ratio a3 (P1/L1) is equal to or lower than 0.50, a ratio a4 (P2/D1) is equal to or lower than 0.50, a ratio of heights between the body and the lid constituting the approximately elliptical shape is approximately 1:1, a3 is equal to or lower than 0.40, and the ratio a4 is equal to or lower than 0.40, an average of curvature radiuses of an outer circumference of the oval shape is not less than 0.55 and not more than 0.65, a ratio p2 (R2/Rab) of a curvature radius R2 of the second region to the average curvature radius (Rab) is not less than 0.95 and not more than 1.10, a ratio p3 (R3/Rab) of a curvature radius R3 of the third region to the average curvature radius (Rab) is not less than 1.20 and not more than 1.50, a ratio p4 (R4/Rab) of a curvature radius R4 of the fourth region to the average curvature radius (Rab) is not less than 0.90 and not more than 1.20, and a ratio p5 (R5/Rab) of a curvature radius R5 of the fifth region to the average curvature radius (Rab) is not less than 0.70 and not more than 0.90, a ratio yl (R6/rab) of a curvature radius R6 of the first region to an average curvature radius (rab) being an average of curvature radiuses of curved shapes of outer circumferences of the first region, the second region, and the third region is not less than 0.70 and not more than 0.85, a ratio y2 (R7/rab) of a curvature radius R7 of the second region to the average curvature radius (rab) is not less than 0.40 and not more than 0.55, and a ratio y3 (R8/rab) of a curvature radius R8 of the third region to the average curvature radius (rab) is not less than 1.60 and not more than 1.80. De Laforcade and Mignon disclose the same shape of the body, one having ordinary skill in the art would find the parameters of the dimensions of the cosmetic body (D1, L1- L3, R1-R7, P1-P2)  to be deemed matters of design choice, will within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results.  The Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

Claims 8 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Laforcade and Mignon as applied to claims 1, 6, 7, 9-10, 21-23, and 25 above, and further in view of JP (2944952).
The combination of De Laforcade and Mignon disclose the claimed invention except for an elastic member (17) placed on the side of the body on the hinge portion (see Figure 6).  JP ‘952 teaches a cosmetic device having an elastic member (17) placed on the side of the hinge portion (see Figure 6).  It would have been obvious to one having ordinary skill in the art before the effective filing date to have the hinge portion of De Laforcade and Mignon be made to have an elastic member as taught by JP ‘952 to allow the device to easily open.

Response to Arguments
Applicant's arguments filed 7/1/2020 have been fully considered but they are not persuasive. 
In response to applicant’s argument that the combination of De Laforcade and Mignon would not disclose the hinge being located at an area having the smallest width and the thinnest thickness, De Laforcade discloses the container as claimed except for the hinge being located on the pointed end side, Mignon teaches that it is well known to have the hinge located on the pointed end side, the combination of De Laforcade and Mignon would disclose the hinge being located at an area having the smallest width and the thinnest thickness.  Furthermore, there are many cosmetics having oval shaped bodies that are symmetrical that can hold the hinge having a small width and thickness (examples: 2008/0099038 and 20060096611). 

Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL RUNNING STEITZ whose telephone number is (571)272-1917.  The examiner can normally be reached on Monday-Friday 8:00am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RACHEL R STEITZ/Primary Examiner, Art Unit 3772